Order   issued   November 29, 2012




                                            In The
                                 (!uurt nf                i1t1,
                         fift1! htrirt uf         (!IXLI LIt )LI11LIEi

                                     No. 05-11 -00695-CV


   MARK MCGOWAN AND BEVERLY KIRKPATRICK-MCGOWAN, Appellants

                                              v
                        MEADOWWOOD PARK RANCH ESTATES
                         HOMEOWNERS ASSOCIATION, Appellee


                                           ORDER


                           Before Justices Bridges. Francis. and Lang

        Appellants’ September 18, 2012 motion for rehearing is DENIED.



                                                      7   1

                                                     DAVID L. BRIDGES
                                                     JUSTICE